Citation Nr: 0843958	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1961.  He did not serve in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran failed to report, without explanation, for a 
Board hearing at the RO, which was scheduled to be conducted 
in September 2008.  He has since made no request for a 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2008) [failure to appear for a 
scheduled hearing treated as withdrawal of request].  


FINDING OF FACT

The veteran did not have any wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 1521 (West. 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) or 38 C.F.R. § 3.159 (2008).  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 
2004).

Legal Criteria

A claimant for VA pension benefits meets the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (i) for 
90 days or more during a period of war; (ii) during a period 
of war, if he was discharged or released from such service 
for a disability adjudged service-connected without the 
presumptive provisions of law, or at the time of discharge, 
he had such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; (iii) for a period of 
90 consecutive days or more, if such period began or ended 
during a period of war; or (iv) for an aggregate of 90 days 
or more in two or more separate periods of service, during 
more than one period of war.  38 U.S.C.A. § 1521(j); 38 
C.F.R. § 3.3(a)(iii).

The Korean conflict began on June 27, 1950, and ended on 
January 31, 1955.  See 38 C.F.R. § 3.2 (e).  

The Vietnam era began on February 28, 1961, and ended on May 
7, 1975, in the case of a veteran who served in the Republic 
of Vietnam during that period.  In all other cases, the 
Vietnam era began on August 5, 1964, and ended on May 7, 
1975.  See 38 C.F.R. § 3.2 (f).

Analysis

The veteran has reported, and the evidence confirms, that he 
served on active duty from May 1958 to April 1961, a period 
subsequent to the Korean Conflict, and prior to the Vietnam 
Era.  See 38 C.F.R. § 3.2.  Although the period from February 
28, 1961, to May 7, 1975, is considered a period of war in 
the case of a veteran who served in the Republic of Vietnam 
during that period, the available service records do not 
suggest and the veteran does not contend that he had such 
service.  

The Board acknowledges that the veteran's service records are 
presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center.  Certification of their 
unavailability was received by the RO.  However, there is no 
dispute as to the pertinent facts in this case.  On his claim 
form and in his notice of disagreement, the veteran specified 
his dates of service as from May 1958 to April 1961, and 
while he stated that he served in Korea during this period, 
he did not state that he ever had service in the Republic of 
Vietnam.  He therefore does not contend such facts as would 
entitle him to the benefit sought.

In so concluding, the Board in no way intends to minimize the 
veteran's service, which is deserving of the highest respect.  
The Board, however, is obligated to decide cases based on the 
law.  

In sum, the veteran had no wartime service.  Accordingly, his 
claim for non-service-connected pension benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to non-service-connected pension benefits is 
denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


